Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending and they are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As to claims 2 and 20, lines 8-10, the limitation of “a descriptor” should amend as “the descriptor”; “a acceleration performance” should amend as “the acceleration performance”; “an acceleration function” should amend as “the acceleration function”. Make an appropriate correction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 15-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2016/0294643) in view of Starness (US 6510469 B1). 2-6, 8, 10-14, 18 and 20
,  KIM   an accelerator loading implemented by an accelerator loading apparatus, and the accelerator loading method comprising:
obtaining an acceleration requirement, comprising an acceleration function of a to-be-created virtual machine and acceleration performance of the to-be-created virtual machine( Information on the virtual (network) function and the application server: information on a function, performance, the minimum number of functions, and the maximum number of functions required for the virtual function and the application server necessary to provide the service, [45]; at operation S506, the service orchestration planner 201 may configure the virtual function and the application server with respect to the MDC decided at operation 503. The virtual function and the application server may be configured to be mapped to the MDC and to be operated as an independent functional entity in a virtual network [75]);
determining an image that meets the acceleration function and the acceleration performance (the MDC 2000a to 2000c may include at least one virtual function 300 or an application server 400. For example, the virtual function 300a and the application server 400a of the MDC 2000a are virtually linked with a virtual function 300b and an application server 400b of the MDC 2000b and a virtual function 300c and an application server 400c of the MDC 2000c, paragraphs 30-35; the service orchestration planner 201 may analyze (the service attribute detail information of) the service specification, and recognize the virtual function and the application server required for the MDC decided at operation S503. At operation S506, the service orchestration planner 201 may configure the virtual function and the .

KIM does not disclose determining a target host comprising an available accelerator that can load the image; sending to the target host an image loading command comprising a descriptor of the imaged; and an identifier of the available accelerator; wherein the image loading command enables the target host to load the image for the available accelerator based on the image loading command. Starness discloses:
determining a target host comprising an available accelerator that can load the image (when the acceleration server 204 includes multiple accelerators, the load balancer 310 operates to select one of the accelerators to receive a particular acceleration request message from the image manager 306. Hence, the load balancer 310 operates to distribute the 
sending to the target host an image loading command comprising a descriptor of the imaged (a data request (e.g., World Wide Web page request) can be evaluated to determine if it includes images. Given that images are separate files that tend to have relatively large file sizes, images are good candidates for acceleration, col. 6, lines 26-44) and an identifier of the available accelerator (when the acceleration server 204 includes multiple accelerators, the load balancer 310 operates to select one of the accelerators to receive a particular acceleration request message from the image manager 306. Hence, the load balancer 310 operates to distribute the processing load for producing the accelerated version of the images amongst the available accelerators, col.8, lines 30-52),
wherein the image loading command enables the target host to load the image for the available accelerator based on the image loading command (the accelerator 312 operates to produce an accelerated version of an image that is supplied to the accelerator 312 together with the acceleration request message. In other words, once the image manager 306 retrieves (or begins retrieving) an image from the content server 108 through the Internet 106, the retrieved image is provided to the accelerator 312. The accelerator 312 then determines whether format conversion is required by the format converter 314. An example of format conversion for images, would be to convert GIF images into JPEG images as a format 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of available accelerator that can load the image; sending to the target host an image loading command comprising a descriptor of the imaged; and an identifier of the available accelerator; wherein the image loading command enables the target host to load the image for the available accelerator based on the image loading command as taught by Starness into KIM to efficiently with multiple instances of another component and to load balance the computational and operational processing amongst them.
As to claim 9,  KIM discloses  an accelerator loading implemented by an accelerator loading apparatus, and the accelerator loading method comprising:
a processor coupled to the communications interface (service orchestrator 200 of the GSM 1000 may configure a service flow for providing the service to the user based on the service specification transferred from the service interface handler, paragraph [37]);
obtaining an acceleration requirement, comprising an acceleration function of a to-be-created virtual machine and acceleration performance of the to-be-created virtual machine( ;
determining an image that meets the acceleration function and the acceleration performance (the MDC 2000a to 2000c may include at least one virtual function 300 or an application server 400. For example, the virtual function 300a and the application server 400a of the MDC 2000a are virtually linked with a virtual function 300b and an application server 400b of the MDC 2000b and a virtual function 300c and an application server 400c of the MDC 2000c, paragraphs 30-35; the service orchestration planner 201 may analyze (the service attribute detail information of) the service specification, and recognize the virtual function and the application server required for the MDC decided at operation S503. At operation S506, the service orchestration planner 201 may configure the virtual function and the application server with respect to the MDC decided at operation 503. The virtual function and the application server may be configured to be mapped to the MDC and to be operated as an independent functional entity in a virtual network. Accordingly, a process of mounting .

KIM does not disclose determining a target host comprising an available accelerator that can load the image; sending to the target host an image loading command comprising a descriptor of the imaged; and an identifier of the available accelerator; wherein the image loading command enables the target host to load the image for the available accelerator based on the image loading command. Starness discloses:
determining a target host comprising an available accelerator that can load the image (when the acceleration server 204 includes multiple accelerators, the load balancer 310 operates to select one of the accelerators to receive a particular acceleration request message from the image manager 306. Hence, the load balancer 310 operates to distribute the processing load for producing the accelerated version of the images amongst the available accelerators, col. 8, lines 46-52);
sending to the target host an image loading command comprising a descriptor of the imaged (a data request (e.g., World Wide Web page request) can be  and an identifier of the available accelerator (when the acceleration server 204 includes multiple accelerators, the load balancer 310 operates to select one of the accelerators to receive a particular acceleration request message from the image manager 306. Hence, the load balancer 310 operates to distribute the processing load for producing the accelerated version of the images amongst the available accelerators, col.8, lines 30-52),
wherein the image loading command enables the target host to load the image for the available accelerator based on the image loading command (the accelerator 312 operates to produce an accelerated version of an image that is supplied to the accelerator 312 together with the acceleration request message. In other words, once the image manager 306 retrieves (or begins retrieving) an image from the content server 108 through the Internet 106, the retrieved image is provided to the accelerator 312. The accelerator 312 then determines whether format conversion is required by the format converter 314. An example of format conversion for images, would be to convert GIF images into JPEG images as a format conversion. Such a format conversion is useful because ordinarily a JPEG image will have a smaller file size than their corresponding GIF image would. Then, following format conversion, if any, the compression unit 316 can further reduce 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of available accelerator that can load the image; sending to the target host an image loading command comprising a descriptor of the imaged; and an identifier of the available accelerator; wherein the image loading command enables the target host to load the image for the available accelerator based on the image loading command as taught by Starness into KIM to efficiently with multiple instances of another component and to load balance the computational and operational processing amongst them.
As to claim 7, KIM teaches receiving from the target host, an image request comprising the descriptor (a data request (e.g., World Wide Web page request) can be evaluated to determine if it includes images. Given that images are separate files that tend to have relatively large file sizes, images are good candidates for acceleration, col. 6, lines 26-44); obtaining the image based on the descripter; and sending the image to the target host (the accelerator 312 operates to produce an accelerated version of an image that is supplied to the accelerator 312 together with the acceleration request message. In other words, once the image manager 306 retrieves (or begins retrieving) an image from the content server 108 through the Internet 106, the .  
As to claim 17, it is rejection for the same reason as claim 7.

As to claim 19,  KIM discloses  an accelerator loading implemented by an accelerator loading apparatus, and the accelerator loading method comprising:
a plurality of host comprising a target host (Fig. 1-4 shows GSM  includes a plurality of MDCs);
obtaining an acceleration requirement, comprising an acceleration function of a to-be-created virtual machine and acceleration performance of the to-be-created virtual machine( Information on the virtual (network) function and the application server: information on a function, performance, the minimum number of functions, and the maximum number of 
determining an image that meets the acceleration function and the acceleration performance (the MDC 2000a to 2000c may include at least one virtual function 300 or an application server 400. For example, the virtual function 300a and the application server 400a of the MDC 2000a are virtually linked with a virtual function 300b and an application server 400b of the MDC 2000b and a virtual function 300c and an application server 400c of the MDC 2000c, paragraphs 30-35; the service orchestration planner 201 may analyze (the service attribute detail information of) the service specification, and recognize the virtual function and the application server required for the MDC decided at operation S503. At operation S506, the service orchestration planner 201 may configure the virtual function and the application server with respect to the MDC decided at operation 503. The virtual function and the application server may be configured to be mapped to the MDC and to be operated as an independent functional entity in a virtual network. Accordingly, a process of mounting software for the virtual function and the application server in the MDC may be included. Although the virtual function and the application server may be previously provided in the MDC, if there is no virtual function and application server required by the service specification, the MDC may be virtually configured, and the required virtual function and the application server may be mounted in the virtually configured MDC. Accordingly, the optimal virtual function and the application server 

KIM does not disclose determining a target host comprising an available accelerator that can load the image; sending to the target host an image loading command comprising a descriptor of the imaged; and an identifier of the available accelerator; wherein the image loading command enables the target host to load the image for the available accelerator based on the image loading command. Starness discloses:
determining a target host comprising an available accelerator that can load the image (when the acceleration server 204 includes multiple accelerators, the load balancer 310 operates to select one of the accelerators to receive a particular acceleration request message from the image manager 306. Hence, the load balancer 310 operates to distribute the processing load for producing the accelerated version of the images amongst the available accelerators, col. 8, lines 46-52);
sending to the target host an image loading command comprising a descriptor of the imaged (a data request (e.g., World Wide Web page request) can be evaluated to determine if it includes images. Given that images are separate files that tend to have relatively large file sizes, images are good candidates for acceleration, col. 6, lines 26-44) and an identifier of the available accelerator (when the acceleration server 204 includes multiple accelerators, the load 
wherein the image loading command enables the target host to load the image for the available accelerator based on the image loading command (the accelerator 312 operates to produce an accelerated version of an image that is supplied to the accelerator 312 together with the acceleration request message. In other words, once the image manager 306 retrieves (or begins retrieving) an image from the content server 108 through the Internet 106, the retrieved image is provided to the accelerator 312. The accelerator 312 then determines whether format conversion is required by the format converter 314. An example of format conversion for images, would be to convert GIF images into JPEG images as a format conversion. Such a format conversion is useful because ordinarily a JPEG image will have a smaller file size than their corresponding GIF image would. Then, following format conversion, if any, the compression unit 316 can further reduce the file size for the image using a variety of techniques. The compression unit 316, for example, could reduce image quality, size or other features so as to further reduce the file size associated with the image. In any case, the resulting image produced by the accelerator 312 is reduced in size and is referred to as the accelerated version of the image. Alternatively, the format converter 314 and the compression unit 316 of the accelerator could operate differently. Namely, the format converter 314 can convert the various incoming image formats into a raw format, and then the compression unit 316 can reduce the file size of the images in the raw format. Thereafter, the reduced file size in 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of available accelerator that can load the image; sending to the target host an image loading command comprising a descriptor of the imaged; and an identifier of the available accelerator; wherein the image loading command enables the target host to load the image for the available accelerator based on the image loading command as taught by Starness into KIM to efficiently with multiple instances of another component and to load balance the computational and operational processing amongst them.
As to claim 7,  receiving from the target host, an image request comprising the descriptor (a data request (e.g., World Wide Web page request) can be evaluated to determine if it includes images. Given that images are separate files that tend to have relatively large file .  

Allowable Subject Matter
Claims 2-6, 8, 10-14, 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAMQUY TRUONG/                  Primary Examiner, Art Unit 2195